DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The European foreign priority document(s) 17182249.7, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on December 4, 2019 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed January 28, 2020 & December 4, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 2, 3, & 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

1, R2, R3 are substituted by one or more of S(O)2F groups (claims 2-3) and at least one of  R1, R2, R3 is substituted with (CH2)n-S(O)2F (claims 6-8). 
	The prior art, such as Sawa et al. U.S. Pub. 2016/0164143, teaches a non-aqueous electrolyte solution, comprising:

    PNG
    media_image1.png
    251
    324
    media_image1.png
    Greyscale

Wherein R and R’ are each independently a freely selected hydrocarbon group. See paragraph [0061]. However, the reference does not teach or suggest the compound of formula (1) having at least two of R1, R2, R3 are substituted by one or more of S(O)2F groups (claims 2-3) and at least one of  R1, R2, R3 is substituted with (CH2)n-S(O)2F (claims 6-8). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 necessitates “R1, R2, and R3 are each independently H or a C1-C20 hydrocarbon group which may be unsubstituted or substituted”, then the claim simultaneous requires that “at least one of R1, R2, and R3 is substituted by one or more of S(O)2F groups”. It is unclear how R1, R2, and R3 may be unsubstituted but also at least one must be substituted with S(O)2F groups in the same claim. It is suggested that “are each independently” be rewritten as “may each independently” therefore there is variability with any of R1, R2, and R3. Stated differently, it appears requiring a substitution of S(O)2F groups is e a dependent limitation in an independent claim.  An appropriate correction is required.
For the purposes of this Office Action, “R1, R2, and R3 are each independently H or a C1-C20 hydrocarbon group which may be unsubstituted or substituted” is considered to define all three of R1, R2, and R3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 10-13 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawa et al. U.S. Pub. 2016/0164143.
With respect to claim 1, Sawa teaches an electrolyte composition comprising: at least one aprotic organic solvent (aprotic polar solvents such as hexamethylphosphoramide; [0360]); (ii) at least one conducting salt (lithium salt; [0154]); (iii) at least one compound of formula (I) 

    PNG
    media_image2.png
    198
    205
    media_image2.png
    Greyscale

wherein R1, R2, and R3 are each independently H or a C1-C20 hydrocarbon group which may be unsubstituted or substituted by one or more substituents selected from the group consisting of F, CN, OS(O)2F, and S(O)2F and which may comprise one or more groups selected from the group consisting of -O-, -S-, -C(O)O-, -OC(O)-, and -OS(O)2--; wherein at least one of R1, R2, and R3 is substituted by one or more S(O).sub.2F groups; and (iv) optionally one or more additives (“R1, R2, and R3  can be any hydrocarbon, thus embracing C1 and substituted with NCO; [0061]). See Chemical Formula 9:

    PNG
    media_image3.png
    171
    259
    media_image3.png
    Greyscale

claim 10, the electrolyte is a non-aqueous electrolyte. See paragraph [0030], 
With respect to claim 11, the aprotic organic solvent is a non-fluorinated cyclic carbonate (fluorine atom-free cyclic carbonate; [0162]).
With respect to claim 12, the aprotic organic solvent is a fluorinated ether. See paragraph [0186].
With respect to claim 13, the conducting salt is selected from lithium salts (lithium salt; [0154]). 
With respect to claim 15, the non-aqueous electrolyte is employed in a secondary battery. See the Abstract. 
Therefore, the instant claims are anticipated by Sawa.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. U.S. Pub. 2016/0164143.
Sawa teaches an electrolyte composition as described in the rejection recited hereinabove, including  R1, R2, and R3 being any hydrocarbon, and substituted with NCO. See Chemical Formula 9 and paragraph [0061]:

    PNG
    media_image3.png
    171
    259
    media_image3.png
    Greyscale


Although Sawa teaches R1, R2, and R3 can be any hydrocarbon, the reference  does not teach with sufficient specificity that the C1-C20 hydrocarbon group is selected independently at each occurrence from the group consisting of C1-C20 alkyl, C3-C6 cycloalkyl, C2-C20 alkenyl, C2-C20 alkynyl, C3-C7 aryl, and C6-C20 aralkyl (claim 4); the C1-C20 hydrocarbon group is selected independently at each occurrence from the group consisting of C1-C12 alkyl (claim 5); the electrolyte composition comprises 0.01 to 10 wt.% of the compound of formula (I) based on the total weight of the electrolyte composition (claim 9).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ C1-C12 alkyl as R1, R2, or R3, in order to improve ion conductivity. Additionally, Sawa suggests alkyl groups in other formulas [0084], and the skilled artisan would be motivated to employ said common hydrocarbon to promote ion conductivity.
With respect to claim 9, it would have been obvious to employ the electrolyte composition comprising 0.01 to 10 wt.-% of the compound of formula (I) based on the total weight of the electrolyte composition, in the electrolyte of Sawa, as Sawa suggest 0.5 mass% of the additive (Example 2), such as chemical formula 9 [0061]. 
	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722